Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopen Prosecution
	Prosecution is re-opened after PTO-2300 (Notification of Reopening of Prosecution Due to Consideration of an Information Disclosure Statement Filed After Mailing of A Notice of Allowance) is mailed out to the applicant on 06/01/2021.
Status of Claims
Claims 1-6 are pending.  Claims 1-2 are presented for this examination.  Claims 3-6 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/05/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Instant claim 1 required “an aggregation degree” is interpreted as ratio of BET specific surface area to Blaine specific surface area in view of instant PGPUB paragraph [0036]-[0038]) because particle size R is inversely proportional to BET specific surface area or Blaine specific surface area according formula (2) in paragraph [0037] and example in paragraph [0038].

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Dead Sea Bromine Israel (See Packing List/Certification of Quantity/Weight for Export: 167977, public prior use, sale to Aperam 1 on 11/11/2015, Packing List/Certification of Quantity/Weight for Export: 168560, public prior use, sale to Tateho/Novo Steel on 11/24/2015, Packing List/Certification of Quantity/Weight for Export: 169122, public prior use, sale to Aperam 2 on 12/02/2015, Packing List/Certification of Quantity/Weight for Export: 171807, public prior use, sale to ArcelorMittal on 01/17/2016 all cited from IDS 05/05/2021).
As for claims 1-2,   in the period of 11 November 2015 to 17 January 2016, Dead Sea Bromine Israel made at least four shipments corresponding to Export Nos 167977, 168560, 169122 and 171807 which were all made of a TS grade of magnesium oxide, specifically for Transformer Steel. The TS grade of magnesium oxide for the steel industry, produced in Israel by Dead Sea Bromine, was sold in an amount of 120,000 kg, with a value of 886,000 USS.  The product was publicly available, sold to steel manufacturers, and in commercial use by at least three steel manufacturers that were not bound by any secrecy. The TS grade of magnesium oxide is specific (within the steel industry) for annealing separators in the preparation of grain oriented magnetic steel sheets. (See all four Packing list cited above)
Analysis of the four shipment made of TS grade of magnesium oxide is provided by Mr. Rozen (see Declaration of Mr. Rozen on analysis products before priority date). 
Tables 1-4 below illustrates all four shipment corresponding to Export # cited above respectively having sulfur content, aggregation degree, B and Cl content all within presently claimed sulfur content, aggregation degree (RBlaine/RBET), B and Cl content . (Mr Rozen Declaration Page 2-3 Tables 2-3).

Table 1
Element
Applicant

Export No
 167977
Shipped 11/11/2015
within

S (mass%)
0.1-0.5
0.27
0.27
          RBlaine/RBET
3.0-5.5
4.0
4.0
B (mass%)
0.04-0.15
665 ppm
0.0665
Cl (Mass%)
<=0.05
162 ppm
0.0162

 
Table 2
Element
Applicant

Export/Batch No
 168560
Shipped 11/24/2015
within

S (mass%)
0.1-0.5
0.23
0.23
          RBlaine/RBET
3.0-5.5
4.9
4.9
B (mass%)
0.04-0.15
621 ppm
0.0621
Cl (Mass%)
<=0.05
100 ppm
0.0100


Table 3
Element
Applicant

Export/Batch No
 169122
Shipped 12/02/2015
within

S (mass%)
0.1-0.5
0.24
0.24
          RBlaine/RBET
3.0-5.5
4.0
4.0
B (mass%)
0.04-0.15
609 ppm
0.0609
Cl (Mass%)
<=0.05
166 ppm
0.0166


Table 4
Element
Applicant

Export/Batch No
 171807
Shipped 01/17/2016
within

S (mass%)
0.1-0.5
0.24
0.24
          RBlaine/RBET
3.0-5.5
3.8
3.8
B (mass%)
0.04-0.15
560 ppm
0.0560
Cl (Mass%)
<=0.05
187 ppm
0.0187


Hence, Dead Sea Bromine Israel’s four shipment is considered prior public use and anticipated instant claimed magnesium oxide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kami (JPH11158558A from IDS 05/05/20210) and evidenced by Arvaniti (NPL document “Determination of particle size, surface area, and shape of supplementary cementitious materials by different Techniques” from IDS 05/05/2021) and JISR5201 (NPL document “Japanese Industrial Standard, JIS R 5201 (2015) : Physical Testing methods for cement” from IDS 05/05/2021)
	As for claims 1-2, Kami discloses MgO for annealing separation suitable for forming a forsterite based insulating filem used in the production of grain oriented electrical steel sheets. (paragraph [0001]).  Inventive Example X (paragraph [0078]) has specific surface area which is obtained by a general measurement such as BET method for determining the surface area of the MgO powder based on the amount of gas adsorbed. (paragraph [0029] last three lines).  The specific surface area for Inventive Example X is 22 m2/g and S=0.28mass%.   The same Inventive Example X has B 0.08% and Cl 0.053% (paragraph [0078] last two lines).  Hence, B 0.08% and Cl 0.053% are both within and close to claimed B and Cl range as required by instant claim 2.
Kami differs from instant claim 1 such that it does not disclose instant claim 1 required aggregation degree which is a resulting effect by adjusting the Blaine specific surface area and BET specific surface area in view of instant application PGPUB paragraph [0074].
JISR5201 evidences that the Blaine surface area is only used in the cement industry, as a simple and cheap method to approximate a surface area. (Section 8.1.1 and 8.1.3 Blaine air permeability apparatus and procedure) and the Blaine method requires a porosity parameter which is set at between 0.5 to 0.54 (Table 1 of JISR5201 Page 7)
Arvaniti further explains the general relationship between BET surface area and Blaine surface area such that the specific surface area measured by BET method is higher than the one measured by Blaine.  The surface area of the powders as determined by BET method are presented in Table 2 (Page 3692). In all cases the measured SSA by the BET method is higher than the one measured by Blaine. The difference between the surface areas measured by Blaine (Table 2) and BET could be attributed to the porosity and surface roughness of the particles. BET surface area is determined by the monolayer coverage of the exposed (pores and cracks included) surface of the particles by nitrogen molecules, If the particles are or have a rough surface structure, the BET surface area will be greater than the Blaine surface area. (Page 3694 3.3 Surface area by BET).
JISR5201 further uses m= RhoV (1-e) (Page 7 8.1.3 Procedure) which the porosity parameter {e) is present in the formula as (1-e). Hence, if Arvaniti evidences that the fly ash materials that could be measured with Blaine, using a porosity of about 0.5, showed about 1.4-1.9 times higher value in BET than in Blaine surface area. It is therefore logically that more porous materials (changing the porosity from 0.5 to 0.8} shows a substantial higher ratio in BET over Blaine value.  Hence, changing e from 0.5 to 0.8 means that the factor becomes 2.5 times higher: (1-0.5)/4-0.8)}=2.5.   
Hence, at porosity of 0.8, ratio of BET surface over Blaine surface is estimated to be 2.5 * (1.4-1.9) which is about 3.5-4.8.    Such ratio of BET surface over Blaine surface is equivalent to claimed aggregation degree according to claim interpretation above.   Hence, determined ratio of BET surface over Blaine surface between 3.5-4.8 overlaps instant 1 claimed aggregation degree.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ichida (US 4,249,966 from IDS 05/05/20210) and evidenced by Arvaniti (NPL document “Determination of particle size, surface area, and shape of supplementary cementitious materials by different Techniques” from IDS 05/05/2021) and JISR5201 (NPL document “Japanese Industrial Standard, JIS R 5201 (2015) : Physical Testing methods for cement” from IDS 05/05/2021)
As for claims 1-2, Ichida discloses method of forming a forsterite insulating film on the surface of a grain oriented silicon steel sheet. (Title)  Table 1 Magnesia No 2 (Inventive Example) has specific surface area measured by BET method as 13.8 (m2/g).  Magnesia (claimed magnesium oxide) has broad range Cl<=0.04%, B<=0.15% and S <=0.15% (Table 1 and Col 6 last two lines bridging Col 7 first two lines)
Hence, Ichida suggests BET specific surface area as required by instant claim 1 and B and Cl amount as required by instant claim 2.
 Kami differs from instant claim 1 such that it does not disclose instant claim 1 required aggregation degree.
Instant 1 required aggregation degree is rejected for the same reason set forth in the rejection of claims 1-2 above by Kami.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733